UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )              Civil Action No. 09-0841 (PLF)
                                                )
$40,269,890.20                                  )
formerly on deposit at Union Bank of California )
in the name of Shinpu and Yoko Taniguchi and    )
any proceeds traceable thereto,                 )
                                                )
               Defendant in rem.                )
__________________________________________)


                                    ORDER AND JUDGMENT

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that the United States’ Motion for a Default Judgment and Decree for

Forfeiture in Rem [10] is GRANTED; it is

               FURTHER ORDERED that the defendant property, approximately

$40,269,890.20, plus accrued interest, that was formerly on deposit at the Union Bank of

California and was voluntarily turned over to the United States by Shinpu and Yoko Taniguchi,

is declared forfeited to the United States of America, and title to the defendant property is vested

in the United States, to be disposed of in accordance with law; and that no right, title, or interest

in the defendant property shall exist in any other party; and it is
               FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court

shall remove it from the docket of the Court. This is a final appealable order. See FED . R. APP .

P. 4(a).

               SO ORDERED.

                                              _/s/______________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: March 12, 2010




                                                 2